     Case 2:19-cv-02372-KJM-DMC Document 26 Filed 09/16/21 Page 1 of 4



 1

 2                                     UNITED STATES DISTRICT COURT
                                      EASTERN DISTRICT OF CALIFORNIA
 3

 4
     THOMAS CIMINO,                                   CASE NO. 2:19-cv-02372-KJM-DMC
 5
                        Plaintiff,                    Civil Rights
 6
     v.                                                ORDER GRANTING JOINT
 7                                                     STIPULATION TO EXTEND
     WESTERN DENTAL SERVICES, INC.,                    DEADLINES REGARDING
 8                                                     COMPLETION OF FACT DISCOVERY
                        Defendants.
 9

10

11                                                    ORDER
12            For GOOD CAUSE shown and for the reason set forth in the Joint Stipulation to Extend
13   Discovery and Pre-Trial Deadlines, the below deadlines are amended as follows:
14            1.        Non-expert Discovery shall be completed and motions pertaining to non-expert
15   discovery shall be noticed to be heard no later than December 13, 2021.
16            2.        The parties shall exchange expert witness disclosures no later than January 10,
17   2022.
18            3.        Rebuttal expert disclosures shall be exchanged no later than February 14, 2022.
19            4.        Expert Discovery shall be completed and motions pertaining to expert discovery
20   shall be noticed to be heard no later than March 14, 2022.
21            5.        Settlement conference scheduled for January 24, 2022, at 9:00 a.m. shall remain on
22   calendar;
23

24   ///
25   ///
26   ///
27   ///
28
     22209812.1:10218-0033
          PROPOSED] ORDER GRANTING JOINT STIPULATION TO EXTEND DEADLINES REGARDING
                               COMPLETION OF FACT DISCOVERY
     Case 2:19-cv-02372-KJM-DMC Document 26 Filed 09/16/21 Page 2 of 4




 1            6.        All dispositive motions shall be noticed to be heard by May 16, 2022.

 2

 3   PURSUANT TO STIPULATION, IT IS SO ORDERED.

 4

 5

 6
     Dated: September 16, 2021
 7                                                         ____________________________________
 8                                                         DENNIS M. COTA
                                                           UNITED STATES MAGISTRATE JUDGE
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25
26

27

28   22209812.1:10218-0033                              -2-
        PROPOSED] ORDER GRANTING JOINT STIPULATION TO EXTEND DEADLINES REGARDING
                             COMPLETION OF FACT DISCOVERY
     Case 2:19-cv-02372-KJM-DMC Document 26 Filed 09/16/21 Page 3 of 4



                                           PROOF OF SERVICE
 1
                                 Cimino v. Western Dental Services, Inc.
 2                           U.S. District Court #: 2:19-cv-02372-KJM-DMC
 3          I am employed in the County of Los Angeles, State of California. I am over the age of
     eighteen years and not a party to the within action. My business address is 505 North Brand
 4   Boulevard, Suite 1100, Glendale, CA 91203.
 5       On September 10, 2021, I served the following document(s) described as [PROPOSED]
     ORDER GRANTING JOINT STIPULATION TO EXTEND DEADLINES REGARDING
 6   COMPLETION OF FACT DISCOVERY on the interested parties in this action as follows:
 7                                  SEE ATTACHED SERVICE LIST
 8           BY E-MAIL OR ELECTRONIC TRANSMISSION: Based on a court order or an
     agreement of the parties to accept service by e-mail or electronic transmission, I caused the
 9   document(s) to be sent from e-mail address sprasad@wshblaw.com to the persons at the electronic
     notification address listed in the service list. I did not receive, within a reasonable time after the
10   transmission, any electronic message or other indication that the transmission was not successful.
11          I declare under penalty of perjury under the laws of the United States of America that the
     foregoing is true and correct and that I am employed in the office of a member of the bar of this
12   Court at whose direction the service was made.
13            Executed on September 10, 2021, at Glendale, California.
14

15
                                                        Susan Prasad
16

17

18

19

20

21

22

23

24

25
26

27

28   22209812.1:10218-0033                            -1-
        PROPOSED] ORDER GRANTING JOINT STIPULATION TO EXTEND DEADLINES REGARDING
                             COMPLETION OF FACT DISCOVERY
     Case 2:19-cv-02372-KJM-DMC Document 26 Filed 09/16/21 Page 4 of 4



                                             SERVICE LIST
 1                               Cimino v. Western Dental Services, Inc.
                             U.S. District Court #: 2:19-cv-02372-KJM-DMC
 2
      Anthony E. Goldsmith, Esq.
 3    Derby McGuinness & Goldsmith, LLP
      300 Lakeside Drive
 4    Suite 1000
      Oakland, CA 94612
 5    Tel: (510) 987-8778 / Fax: (510) 359-4419
      Email: agoldsmith@dmglawfirm.com;
 6    dgettleman@dmglawfirm.com
      Attorneys for Plaintiff THOMAS CIMINO
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25
26

27

28   22209812.1:10218-0033                        -2-
        PROPOSED] ORDER GRANTING JOINT STIPULATION TO EXTEND DEADLINES REGARDING
                             COMPLETION OF FACT DISCOVERY
